 



Award No. 00044522

EXHIBIT 10.20

INTUIT INC. 2002 EQUITY INCENTIVE PLAN
STOCK BONUS AGREEMENT

RESTRICTED STOCK UNITS

Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a Stock
Bonus Award (“Award”) pursuant to the Company’s 2002 Equity Incentive Plan (the
“Plan”), for the number of shares of the Company’s Common Stock, $0.01 par value
per share (“Common Stock”) set forth below. This Award is subject to all of the
terms and conditions of the Plan, which is incorporated into this Agreement by
reference. All capitalized terms in this Stock Bonus Agreement (“Agreement”)
that are not defined in this Agreement have the meanings given to them in the
Plan.

      Name of Participant:   Stephen M. Bennett Social Security Number:    
Address:

    Number of Shares:   425,000 Date of Grant:   July 30, 2003 First Vesting
Date:   July 31, 2006 Second Vesting Date:   July 31, 2007 Final Vesting Date:  
July 31, 2008

Vesting Schedule: You will vest as to 255,000 of the shares on the First Vesting
Date set forth above, provided you are continuously employed by the Company
through that date. You will vest in an additional 85,000 of the shares on the
Second Vesting Date set forth above, provided you are continuously employed by
the Company through that date. You will vest in the final 85,000 of the shares
on the Final Vesting Date set forth above, provided you are continuously
employed by the Company through that date.

In the event of your Termination prior to the Final Vesting Date due to either
your: (1) “Involuntary Termination” or “Termination without Cause”; or (2)
“Termination Following a Change in Control”, the following provisions will
govern the vesting of this Award:



  (1)     Termination due to your Involuntary Termination or Termination without
Cause: In the event of your Termination prior to the Final Vesting Date due to
your Involuntary Termination or Termination without Cause, you will
automatically vest pro-rata in a percentage of the total Number of Shares set
forth above equal to your number of full months of service from the Date of
Grant to your Termination Date divided by sixty months. For purposes of this
Award, “Involuntary Termination” shall have the meaning given to it in
Section 6(a) and “Termination without Cause” shall have the meaning given to it
in Section 6(d) of your Amended and Restated Employment Agreement dated July 30,
2003 (your “Employment Agreement”).     (2)     Termination Following a Change
in Control: In the event of your Termination Following a Change in Control prior
to the Final Vesting Date, you will automatically vest as to 100% of the total
Number of Shares set forth above. For purposes of this Award, “Termination
Following a Change in Control” shall have the meaning given to it in
Section 7(d) of your Employment Agreement.

In the event of your Termination prior to the Final Vesting Date due to any
other reason, you will immediately stop vesting in this Award and this Award
will terminate as to any and all shares in which you have not vested as of your
Termination Date. Accordingly, if your Termination Date occurs before the First
Vesting Date, this Award will terminate as to all of the shares and you will
have no rights to any benefits under this Award. If your Termination Date occurs
after the First Vesting Date, but before the Second Vesting Date, you will have
vested in 255,000 of the shares, and this Award will terminate as to 170,000 of
the shares. If your Termination Date occurs after the Second Vesting Date, but
before the Final Vesting Date, you will have vested in 340,000 of the shares,
and this Award will terminate as to 85,000 of the shares.

Issuance of Shares under this Award: The Company will only issue you shares
under this Award in which you have vested (“Vested Shares”) in accordance with
the Vesting Schedule provisions set forth above. The Company will issue you
Vested Shares of the Company’s Common Stock on the first business day of the
fiscal year following the fiscal year in which you cease to be both Chief
Executive Officer of the Company and a “covered employee”, as defined in
Section 162(m)(3) of the Code; provided, however, that you may make a one-time
election until a date determined by the Compensation and Organizational
Development Committee to have the Company issue fifty-percent (50%) of the
Vested Shares at an earlier date. This one-time election must be made in a form
and at a time acceptable to the Company.

Withholding Taxes at Vesting: Under payroll withholding tax provisions in effect
on the Date of Grant, the vesting of shares under this Award gives rise to a
FICA and Medicare withholding obligation on the part of the Company calculated
with reference to an amount equal to the Fair Market Value of the shares on the
date the shares become Vested Shares. You agree that you will remit cash to the
Company (through payroll deduction or otherwise) in an amount sufficient to
satisfy any withholding obligation of the Company resulting from the vesting of
the shares under this Award. Fair Market Value of the shares shall be determined
in accordance with Section 23(m) of the Plan on the date that the amount of tax
to be withheld is to be determined.

 



--------------------------------------------------------------------------------



 



Withholding Taxes at Issuance of Vested Shares: Under federal and state income
and payroll withholding tax provisions in effect on the Date of Grant, the
issuance of Vested Shares under this Award gives rise to a federal and state
income and employment tax withholding obligation on the part of the Company
calculated with reference to an amount equal to the Fair Market Value of the
Vested Shares on the date the shares are issued to you by the Company. The
Company will withhold from the Vested Shares issued to you a number of whole
shares having a Fair Market Value equal to the minimum amount to be withheld to
satisfy any tax withholding obligation of the Company resulting from the
issuance of the Vested Shares and will transmit the equivalent cash amount to
the applicable taxing authorities. Fair Market Value of the shares shall be
determined in accordance with Section 23(m) of the Plan on the date that the
amount of tax to be withheld is to be determined.

Stockholder Rights: You will have no rights as a stockholder until the Vested
Shares are issued to you. After Vested Shares are issued to you, you will have
all the rights of a stockholder with respect to the shares. Notwithstanding the
foregoing, in the event the Company declares dividends for which the record date
occurs after the Date of Grant and prior to the date Vested Shares are issued to
you, the Company will issue you consideration in an amount the Company
determines is equivalent to such declared dividends at the time the Vested
Shares are issued to you.

This Agreement (including the Plan, which is incorporated by reference) and your
Employment Agreement constitute the entire agreement between you and the Company
with respect to this Award, and supersedes all prior agreements or promises with
respect to the Award. Except as provided in the Plan, this Agreement may be
amended only by a written document signed by the Company and you. Subject to the
terms of the Plan, the Company may assign any of its rights and obligations
under this Agreement, and this Agreement shall be binding on, and inure to the
benefit of, the successors and assigns of the Company. Subject to the
restrictions on transfer of Awards described in Section 11 of the Plan, this
Agreement shall be binding on your permitted successors and assigns (including
heirs, executors, administrators and legal representatives). All notices
required under this Agreement or the Plan must be mailed or hand-delivered to
the Company or to you at its or your respective addresses set forth in this
Agreement, or at such other address designated in writing by either of the
parties to the other.

The Company has signed this Award Agreement effective as the Date of Grant.

              INTUIT INC.
2632 Marine Way
Mountain View, California 94043               By:   /s/ Robert B. Henske

--------------------------------------------------------------------------------

Robert B. Henske, Chief Financial Officer

PARTICIPANT’S ACCEPTANCE

I accept this Agreement effective as of the Date of Grant and agree to the terms
and conditions in this Agreement and the Plan. I acknowledge that I have
received a copy of the Plan, and I understand and agree that this Agreement is
not meant to interpret, extend, or change the Plan in any way, or to represent
the full terms of the Plan. If there is any discrepancy, conflict or omission
between this Agreement and the provisions of the Plan as interpreted by the
Company, the provisions of the Plan shall apply.

Signed: /s/ Stephen M. Bennett

 